                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
RICHARD FOY,                                   )
                                               )
                 Plaintiff,                    )
                                               )    Case No. 4:18-CV-879 PLC
          vs.                                  )
                                               )
ANDREW M. SAUL,                                )
Commissioner of Social Security                )
                                               )
                 Defendant.                    )



                               MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s application for attorney fees pursuant to the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. [ECF No. 32] Plaintiff requests an

award of $5,314.70, representing 26.3 hours of attorney work at a rate of $202.08 per hour.

Plaintiff attaches an “Assignment of Federal Court EAJA Attorney Fee,” in which he assigned

any court-awarded fees to his attorney, Jennifer M. Van Fossan. [ECF No. 33-3]

       Defendant filed a response to Plaintiff’s application for attorney fees, in which he states:

“Defendant has no objection to Plaintiff’s request for attorney fees under the EAJA in the

amount of $5,314.70.” [ECF No. 34] Defendant requests that the Court enter an order awarding

attorney fees in the amount of $5,314.70 to be paid by the Social Security Administration. He

notes, however, that any award of attorney fees is subject to offset to satisfy any preexisting debt

Plaintiff owes to the United States. See Astrue v. Ratliff, 560 U.S. 586 (2010).

       After careful consideration,

       IT IS HEREBY ORDERED that Plaintiff’s application for attorney fees [ECF No. 32]

is GRANTED.
               IT IS FURTHER ORDERED that Plaintiff is awarded EAJA attorney’s fees in

the amount of $5,314.70 subject to offset for any preexisting debt that the Plaintiff owes to the

United States. After determining whether Plaintiff owes any debt to the United States that is

subject to offset, Defendant is directed to pay the EAJA fees directly to Plaintiff’s attorney.




                                                      PATRICIA L. COHEN
                                                      UNITED STATES MAGISTRATE JUDGE


Dated this 14th day of February, 2020
